Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jabari Dozier appeals the district court’s order adopting the recommendation of the magistrate judge and denying relief on Dozier’s 42 U.S.C. § 1983 (2006) civil rights action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dozier v. Sanders, No. 3:09-cv-02309-JMC, 2011 WL 846698 (D.S.C. Mar. 9, 2011). We grant leave to appeal in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.